Citation Nr: 0308789	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  96-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from July 1970 to April 
1974.

Initially, this matter came before the Board of Veterans 
Appeals (Board) on appeal from a June 1994 rating decision in 
part of which the Department of Veteran's Affairs (VA) 
regional office (RO) in Winston-Salem, North Carolina, denied 
entitlement to service connection for a low back disorder.

In May 1999, the Board denied entitlement to service 
connection for a low back condition, as well as other 
disorders.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals, 
hereinafter referred to as the Court).

In November 2000, the Court vacated the Board's decision, 
insofar as it denied entitlement to service connection for a 
back condition.

The Board remanded this matter to the RO In August 2001 and 
October 2002.  The case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim now on appeal has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's current disability from a low back disorder 
diagnosed as degenerative changes of the facet joints 
involving the fifth lumbar and first sacral vertebrae (L5 and 
S1) is not related to a disease or injury he incurred during 
his active military service.


CONCLUSIONS OF LAW
1. VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).
2.  The veteran is not entitled to service connection for a 
low back disorder.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder

The veteran contends that he has current disability from a 
low back disorder that he incurred from injuries he sustained 
in an automobile accident in October 1971 while he was in 
active military service.  For the reasons and bases discussed 
below, the Board concludes that the veteran is not entitled 
to service connection for a low back disorder, diagnosed 
after a VA examination in December 2001 as lumbosacral facet 
degenerative changes and radiculopathy.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

Generally, to support a claim for service connection, there 
must be: (1) competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent symptoms 
of disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran has current disability from a low back disorder 
that was diagnosed after a December 2001 VA examination as 
lumbosacral facet degenerative change with back pain and 
radiculopathy.

The question before the Board is whether the veteran's 
current disability from his low back disorders is related to 
a disease or injury he incurred during his active military 
service.  

The veteran was involved in a motor vehicle accident in 
October 1971.  He was taken to a private hospital in 
Pennsylvania.  The hospital records show that he had 
complaints of neck, back and leg pain, and multiple 
abrasions.  On physical examination, he had extreme muscular 
contraction in the area of the dorsal spine.  His lumbar 
spine area appeared to be normal.  X-rays showed no osseous 
pathology.  After six days in the hospital, the veteran was 
discharged in satisfactory condition.  The reported final 
diagnoses made no reference to a back injury or disorder.  A 
physician reported that the veteran's prognosis was good and 
that no permanent disability was to be expected.  


When the veteran was hospitalized and examined in January 
1972, a general physical examination was normal except for 
mild swelling of his ankles and skin abrasion.  A 
neurosurgeon noted that when the veteran had been seen by an 
orthopedist, he had no serious injuries.  The veteran was 
hospitalized in July 1972 for complaints of stomach pain.  An 
examination did not show a back disorder.  When the veteran 
underwent a medical board examination in September 1972, an 
examiner reported that the veteran's spine and other 
musculoskeletal systems were clinically normal.  His 
lumbosacral spine had full range of motion.  His gait, 
reflexes, and sensorium were normal.  An examiner reported an 
impression of residual soft tissue and ligamentous injury 
from the October 1971 automobile accident.  An examination 
note dated n December 1972 contains an indication of mild 
upper thoracic tenderness over the vertebrae and an 
impression of muscular sprain.  A treatment noted dated in 
January 1973 contains an impression of low back strain.  A 
note dated in February 1973 documents the veteran's complaint 
of backache.  An examiner reported that there were no 
clinical findings associated with the veteran's complaints.  
In March 1973, the veteran was given a profile that included 
avoidance of heavy lifting.  In a report dated in August 
1973, an examiner note that the veteran's low back pain had 
almost completely resolved.  It was reported that no organic 
disease had been found.  Also in August 1973, an examiner 
reported that the veteran's symptoms had resolved 
spontaneously and that he was fit for worldwide duty.  When 
the veteran was examined in March 1974 for separation from 
service, he reported a history of recurrent back pain.  The 
examiner reported that the veteran's spine and other 
musculoskeletal systems were clinically normal.

The veteran underwent a VA orthopedic examination in December 
1993.  He had moderate paraspinal muscle spasm in his 
thoracic and lumbar areas.  He had full forward flexion and 
lateral bending.  He had full muscle strength in his lower 
extremities.  Reflexes and sensorium were intact.  X-rays of 
the lumbar spine did not reveal any indication of 
degenerative changes.  The examiner reported that the veteran 
had no functional limitations or neurologic deficits and that 
his symptoms were most consistent with muscular back pain.

The veteran underwent another VA examination in December 
2001.  The examiner reviewed the claims file, and questioned 
and examined the veteran.  The veteran was ambulatory and 
able to work.  However, he complained of daily back pain in 
the low dorsal area to the pelvis and buttocks.  He also 
complained of morning stiffness and back pain after prolonged 
standing.  After noting clinical findings and X-rays that 
showed mild degenerative change at the facet joints involving 
the (L5-S1), the examiner expressed his opinion that the 
radiological findings were most likely the cause of the 
veteran's symptomatology.  The examiner further reported that 
it was his opinion that the current findings of degenerative 
changes were not related to the veteran's accident in 1971.  
The examiner noted that at the time of his hospitalizations 
after the accident, "principal attention" had been given to 
the veteran's neck, upper back, and peripheral joints.  
According to the examiner, there had been "abundant 
opportunity" to determine in the veteran had a lumbosacral 
injury and none was identified  or complained of by the 
veteran.  The examiner further noted that no pathology 
concerning the low back was reported at the time of the 
veteran's medical examination for separation from service.  
The examiner opined that it was not "tenable" that the 
veteran degenerative facet pain, which was identified over 20 
years after the 1971 accident, was related to whatever soft 
tissue strain he sustained in the accident.

In October 2002, the veteran's attorney submitted a letter 
from James H. Rutherford, M.D., an orthopedic surgeon 
consulted for an evaluation and opinion to support the claim 
for VA compensation benefits.  Dr. Rutherford's report 
included the veteran's medical history as provided by the 
veteran; a review of his medical records dating to February 
1971, including records of the veteran's in-service accident 
and post-accident hospitalizations; and a report of physical 
examination of the veteran.  Dr. Rutherford concluded, in 
concerning the low back, that the veteran had clinical 
findings compatible with lumbosacral strain/sprain, and that 
X-rays showed degenerative changes of the lower lumbar spine 
with facet degenerative arthritis and some degenerative joint 
disease at L5-S1.  He expressed the opinion that some of the 
veteran's complaints could be the result of the September 
1971 automobile accident; however, only the veteran's 
cervical strain and disease of the cervical spine were likely 
or probably related to injury in that accident.  He added 
that, although the lower back symptoms may be related to the 
accident, the initial medical records did not give as much 
support for lower back injury as they did for the neck, and 
that the recent onset of degenerative changes in the lower 
back, shown by X-ray, were not uncommon in someone of the 
veteran's age.  

The Board has reviewed the entire record and finds that the 
veteran's current disability from a low back disorder is not 
related to a disease or injury he incurred in service.  This 
finding is based on the lack of any clinical finding of an 
in-service lumbosacral spine injury, the lack of in-service 
chronicity of low back symptoms, the lack of any abnormal 
clinical findings of a low back disorder at the time of the 
veteran's medical examination for separation from service, 
the lack of post-service continuity of symptomatology, and 
the remote onset of symptoms related to mild degenerative 
disease of the lumbosacral spine many years after service.  
Further, the medical evidence of record does not include 
evidence of a nexus between the veteran's current disability 
from a low back disorder and any diseases or injury he 
incurred in service.  The Board notes that Dr. Rutherford was 
unable to conclude that the veteran's low back disorder was 
at least as likely as not related to his in-service injuries.  
The Board is persuaded by the medical opinion of the December 
2001 VA examiner who, having reviewed the entire record, 
concluded that the veteran's current disability from a low 
back disorder is not service related.

The Board has considered the veteran's testimony and the lay 
statements submitted by the veteran's mother and an 
acquaintance of the veteran.  These statements indicate that 
the veteran had back pain after the in-service automobile 
accident in October 1971.  However, there is no indication 
not show that the proponents of such statements have the 
medical expertise to render an opinion about the etiology 
veteran's current back disability.  The statements cannot be 
afforded any probative weight.  See Espiritu v Derwinski, 2 
Vet. App. 492 (1992).  For the same reason, as the pivotal 
issue in this case is whether the veteran's current low back 
disability is related to a disease or injury he incurred in 
service, the veteran's own assertions regarding the etiology 
of his current disability cannot be afforded probative 
weight.

For the foregoing reasons and bases, the Board concludes that 
the veteran is not entitled to service connection for low 
back disability diagnosed as mild degenerative changes of the 
facet joint at L5 and S1.

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West. 
2002).  In this case the veteran has been so notified by the 
June 1994 rating decision, the June 1995 statement of the 
case, the supplemental statements of the case, and a letter 
from the RO dated in August 2001 which included a discussion 
of the applicable provisions of the VCAA as they pertain to 
the claim for service connection for a low back disorder.

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim for service connection for 
a low back disorder that have not been obtained and 
considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements filed by him and on his behalf by his 
representative.  The RO has obtained treatment records 
identified by the veteran.  Also, the veteran has submitted 
private treatment records.  He has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded appropriate examinations during the pendency of his 
claim.  No further examinations are necessary to make a 
decision on his claim.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

